ACCEPTED
                                                                               12-15-00121-CV
                                                                  TWELFTH COURT OF APPEALS
                                                                                TYLER, TEXAS
                                                                        11/17/2015 11:42:01 AM
                                                                                     Pam Estes
                                                                                        CLERK

                        No. 12-15-00121-CV

                                                       FILED IN
                                               12th COURT OF APPEALS
                    IN THE COURT OF APPEALS          TYLER, TEXAS
             FOR   THE TWELFTH DISTRICT OF TEXAS
                                               11/17/2015 11:42:01 AM
                          TYLER, TEXAS                PAM ESTES
                                                        Clerk


         GARRY L. ROLLINS AND CARLA D. ROLLINS,
                                       Appellants
                                  V.

TEXAS COLLEGE AND MPF INVESTMENTS, LLC D/B/A “A-1 RENT
                        ALL,”
                                       Appellees


                   Appeal from Cause No. 13-3353-A
            In the 7th District Court of Smith County, Texas
               The Honorable Kerry L. Russell, Presiding

UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF
 OF APPELLEE MPF INVESTMENTS, LLC D/B/A “A-1 RENT ALL”


    Levon G. Hovnatanian                    Ryan K. Geddie
   Texas Bar No. 10059825               Texas Bar No. 24055541
 hovnatanian@mdjwlaw.com                 geddie@mdjwlaw.com
      Todd M. Lonergan               MARTIN, DISIERE, JEFFERSON &
   Texas Bar No. 12513700                   WISDOM, L.L.P.
   lonergan@mdjwlaw.com                    Tollway Plaza One
MARTIN, DISIERE, JEFFERSON &       16000 N. Dallas Parkway, Suite 800
        WISDOM, L.L.P.                    Dallas, Texas 75248
    808 Travis, 20th Floor            (214) 420-5500 – Telephone
    Houston, Texas 77002               (214) 420-5501 – Facsimile
 (713) 632-1700 – Telephone
  (713) 222-0101 – Facsimile
TO THE HONORABLE COURT OF APPEALS:
       Comes now one of the appellees— MPF Investments, LLC d/b/a “A-1 Rent

All” (hereinafter “MPF”)—and files this motion for extension of time to file its

brief. MPF has neither requested nor received a previous extension of time to file

its brief.

       The current deadline for MPF to file its brief is Monday, November 16,

2015. This motion is e-filed on Tuesday, November 17, 2015, and is therefore

timely filed. See TEX. R. APP. P. 38.6(d) (“A motion to extend the time to file a

brief may be filed before or after the date a brief is due.”).

       The facts reasonably relied upon to explain the need for an extension of time

are as follows. Levon G. Hovnatanian, MPF’s lead appellate counsel, has been

extremely busy with the following pressing matters:

       1.    Mr. Hovnatanian assisted in preparing the brief of appellee Mid-

Century Insurance Co., filed on November 2, 2015 (after two extensions), in Cause

No. 07-26-00037-CV; WC 1217-1221 Haven Lane, LP, Appellant v. Mid-Century

Insurance Co., Appellee; in the Seventh Court of Appeals.

       2.    Mr. Hovnatanian prepared for, and presented oral argument on

November 4, 2015, on behalf of the real party in interest, United Services

Automobile Association, in Cause No. 14-1006; In re Stacey Bent and Mark Bent;

in the Supreme Court of Texas.



                                           1
       3.     Mr. Hovnatanian is assisting in preparing a petition for review, due on

November 16, 2015 (after one extension, and the second extension is pending), in

Cause No. 15-0805; St. Paul Fire & Marine Insurance Company and St. Paul

Surplus Lines Insurance Company, Petitioners v. Petroplex, Energy, Inc.,

Respondent; in the Supreme Court of Texas.

       4.     Mr. Hovnatanian is assisting in preparing the reply brief of the

appellant, which is due on November 18, 2015 (after one extension), in Cause No.

14-15-00093-CV; State Farm Lloyds, Appellant v. Ginger Hanson, Appellee, in the

Fourteenth Court of Appeals.

       5.     Mr. Hovnatanian is assisting in preparing the brief of the appellee, due

on December 3, 2015 (after two extensions), in Cause No. 05-15-00678-CV;

Brenda Peterson, Individually and as Next Friend of B.Q.P., a Minor and as

Administrator of the Estate of James Q. Peterson, Deceased, and Gary Peterson,

Appellants v. Farmers Texas County Mutual Insurance Company, Appellee; in the

Fifth Court of Appeals.

       Considering the above, MPF Investments, LLC d/b/a “A-1 Rent All”

respectfully requests a 30-day extension of time to Wednesday, December 16,

2015, to file its brief.




                                          2
Respectfully submitted,

MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


By: /s/ Levon G. Hovnatanian
   Levon G. Hovnatanian
   Texas Bar No. 10059825
   hovnatanian@mdjwlaw.com
   Todd M. Lonergan
   Texas Bar No. 12513700
   lonergan@mdjwlaw.com
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

Ryan K. Geddie
Texas Bar No. 24055541
geddie@mdjwlaw.com
Tollway Plaza One
16000 N. Dallas Parkway, Suite 800
Dallas, Texas 75248
(214) 420-5500 – Telephone
(214) 420-5501 – Facsimile

ATTORNEYS FOR APPELLEE
MPF INVESTMENTS, LLC D/B/A “A-1
RENT ALL”




     3
                     CERTIFICATE OF CONFERENCE

      This is to certify that on November 16 and 17, 2015, the undersigned
conferred with Ernesto Sigmon, counsel for Garry L. Rollins and Carla D. Rollins,
and Greg Smith, counsel for Texas College, about this motion, and both Mr.
Sigmon and Mr. Smith advised that they do not oppose it.


                                  /s/ Levon G. Hovnatanian
                                  Levon G. Hovnatanian
                                  Dated: November 17, 2015


                     CERTIFICATE OF COMPLIANCE

      This is to certify that this computer-generated Unopposed Motion for
Extension of Time to File Brief of appellee MPF Investments, LLC d/b/a “A-1
Rent All” contains 407 words.


                                   /s/ Levon G. Hovnatanian
                                   Levon G. Hovnatanian
                                   Dated: November 17, 2015




                                       4
                        CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
Unopposed Motion for Extension of Time to File Brief of Appellee MPF
Investments, LLC d/b/a “A-1 Rent All” has been forwarded to the individuals
listed below, by the methods indicated, on this 17th day of November, 2015.

Ernesto D. Sigmon
WALKER SIGMON
416 West Saulnier Street
Houston, Texas 77019
(via e-filing and e-mail at esigmon@esigmon.com)
(Attorney for appellants Garry L. Rollins and Carla D. Rollins)

Trey Yarbrough
YARBROUGH WILCOX GUNTER, PLLC
100 East Ferguson, Suite 1015
Tyler, Texas 75702
(via e-filing and e-mail at Trey@yw-lawfirm.com)
(Attorney for appellee Texas College)



                                      /s/ Levon G. Hovnatanian
                                      Levon G. Hovnatanian




                                        5